PER CURIAM.
Moton for reargument de nied, with $10 costs, and stay vacated. Motion for leave to appeal to the Court of Appeals denied. Our decision of October 1, 1915, dismissing appeal of the National Fair & Exposition Association, Incorporated, proceeded upon tbe ground that the return of the check for $75 costs was too late, as such. check had been retained until after service of notice of motion to dismiss defendant's appeal. It follows that the appellant may still have these costs (or the amount thereof offset to the National Fair & Exposition Association, Incorporated) upon proper application to the plaintiff's attorneys, to be made within five days. See, also, 155 N. Y. Supp. 1104.